DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bianchi et al. (US 2017/0312146).
With reference to claim 1, Bianchi et al. (hereinafter “Bianchi”) discloses an absorbent core (abstract) comprising: 

particulate material [0063] disposed on the carrier sheet [0035] through the first edge region, the central region, and the second edge region (figures 1-3), wherein 
the absorbent core has an absorbent core width (W) and the central region has a central region width (D), wherein the central width comprises between 33% and 75% of the absorbent core width as set forth in [0032] and [0079] where Bianchi discloses that for baby and infant diapers, the width W may for example in the range from 40 mm to 200 mm and that the shortest spacing distance between the channel-forming areas, which forms the central region width (D) may be at least 16 mm, respectively.
Bianchi also discloses that the central region comprises an average basis weight that is greater than 110% of an average basis weight of at least one of the first edge region and the right second edge region as set forth in the last two lines of [0054]. 
With reference to claim 2, see the rejection of claim 1 and [0079] of Bianchi disclosing a central region width of at least 16mm.
As to claim 3, Bianchi discloses an absorbent core wherein the central region comprises an average basis weight that is greater than 130% of an average basis weight of at least one of the first edge region and the second edge region as set forth in the last two lines of [0054]. 


With references to claims 4 and 5, Bianchi discloses an absorbent core wherein the particulate material comprises absorbent particulate material and/or superabsorbent material as set forth in [0066].
Regarding claim 6, Bianchi discloses an absorbent core further comprising cellulose fibers, wherein the cellulose fibers comprise less than 10% of an overall weight of the absorbent core as set forth in [0065]. 
As to claim 7, Bianchi discloses an absorbent core further comprising a first adhesive and a second adhesive, wherein the first adhesive and the second adhesive are different adhesives as set forth in [0075] where an auxiliary glue and/or fibrous adhesive are present. 
Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wirtz et al. (US 2017/0095380).
With reference to claim 16, Wirtz discloses an absorbent core (28) comprising: 
a carrier sheet [0052]; 
a first layer (7) of particulate material disposed on the carrier sheet and having a first layer width (figure 5); and 
a second layer (3) of particulate material disposed on the carrier sheet and having a second layer width (figure 5), 

Regarding claim 17, see [0259] and [0263] of Wirtz where it is disclosed that that while the first layer width remains at 120mm (up until 62mm from the front edge) , the second layer width reduces from 120mm to 90mm (at 58mm from front edge), thereby providing a second layer width that is 75% of the first layer width.
With reference to claim 18, see the rejection of claim 17.   Wirtz also discloses that the width of the second layer deposition area (8), which corresponds to the width of the layer (see figure 8) may be 80mm or 70mm, which is 66% of the  first layer width of 120mm as set forth in [0075].  
With reference to claim 19, Wirtz discloses an absorbent core further comprising an adhesive disposed between the first layer of particulate material and the carrier sheet as set forth in [0106].
As to claim 20, Wirtz discloses an absorbent core wherein the particulate material comprises superabsorbent material (SAM) as set forth in [0046].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (US 2017/0312146) and further in view of Fell et al. (US 2015/0094682).
With reference to claim 8, Bianchi teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Bianchi provides first and second adhesives (72,74), discloses that the adhesive may be a hot melt adhesive and also discloses that the adhesive may be applied via spray nozzles as set forth in [0082].
The difference between Bianchi and claim 8 is the provision that spray application adhesive is an aqueous binder.
Fell et al. (hereinafter “Fell”) teaches an analogous absorbent article including an aqueous binder as set forth in [0040].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Bianchi with an aqueous, or water-based, binder as taught by Fell in order to allow the binder to diffuse through the layers of the article in order to provide a more stabilized and efficient article as taught by Fell in [0040].



Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Bianchi et al. (US 2017/0312146) and further in view of Pieper et al. (US 5,156,902).
With reference to claims 9 and 12, Bianchi discloses an absorbent core (abstract) comprising: 
a carrier sheet (16,16’) having a front core region (64) with a front core region length (figures 8-9) and a rear core region (65) with a rear core region length (figures 8-9); and 
front ear regions (i.e., outermost left and right sides of the front core region) and rear ear regions (i.e., outermost left and right sides of the back core region) where the average basis weight of the front (which would include corresponding ear regions) is greater than an average basis weight of the rear (see the last 5 lines of [0035]), and
particulate material [0063] disposed on the carrier sheet as set forth in [0035].
It is also noted that Bianchi includes alternate front and back ears (46,40) which may be integral with the chassis as set forth in [0127].
Bianchi recognizes that the width and length of the core may vary depending on the intended use, but specifically notes that the overall length may be 100mm [0032] and that the front core region length may also be 42-62 mm (see table under [0052]), thereby providing a front core length that may comprise half of an overall absorbent core length.

The difference between Bianchi and claim 9 is the explicit recitation that greater than 60% of the particulate material within the absorbent core is located within the front core region, and that an average basis weight of the absorbent core within the front ear regions is greater than an average basis weight of the absorbent core within the rear ear regions. 
Pieper et al. (hereinafter “Pieper”) teaches an analogous absorbent article having a zoned distribution of particulate material (abstract) where between 60-80% of the particulate material within the core is located in a front core region of the article as set forth in col. 22, lines 34-40.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide more than 60% of the particulate material of Bianchi within the front core region as taught by Pieper in order to provide a more efficient article with more particles concentrated in those areas, such as the front, which are typically more heavily wetted by the wearer as taught by Pieper in col. 22, lines 16-21.
With reference to claims 10 and 11, Bianchi discloses an absorbent core wherein the front core region has an average basis weight that is between 110% and 170% or that is between 125% and 150% (cl. 11) of an average basis weight of the rear core region as set forth in the chart under [0052] where the back absorbent zone may having 2 and the front absorbent zone may have an average basis weight between 200-400 g/m2.
Regarding claim 13, Bianchi discloses an absorbent core further comprising cellulose fibers, wherein the cellulose fibers comprise less than 10% of an overall weight of the absorbent core as set forth in [0065]. 
As to claim 14, Bianchi discloses an absorbent core further comprising a first adhesive and a second adhesive, wherein the first adhesive and the second adhesive are different adhesives as set forth in [0075] where an auxiliary glue and/or fibrous adhesive are present. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (US 2017/0312146) in view of Pieper et al. (US 5,156,902) and further in view of Fell et al. (US 2015/0094682).
With reference to claim 8, Bianchi in view of Pieper teach the invention substantially as claimed as set forth in the rejection of claim 9.
Bianchi also provides first and second adhesives (72,74), discloses that the adhesive may be a hot melt adhesive and also discloses that the adhesive may be applied via spray nozzles as set forth in [0082].
The difference between Bianchi in view of Pieper and claim 15 is the provision that spray application adhesive is an aqueous binder.
Fell teaches an analogous absorbent article including an aqueous binder as set forth in [0040].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasse et al. (US 4,685,915) is cited for the disclosure of a central portion having a higher basis weight than longitudinally spaced end portions.
Malowaniec et al. (US 2009/0198205) is cited for the disclosure of a higher basis weight in front sections than in rear sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781